BRITT, Judge.
Defendants’ principal assignment of error is that the trial court erred “in not submitting an issue of title (in defendants) under adverse possession to the jury”. We find no merit in the assignment.
In our opinion, when, in their answer, defendants admitted plaintiffs’ title, this cause was converted from an action to try title into a processioning proceeding to determine the true dividing line between the lands of the respective parties. That being true, the trial court submitted the proper issue arising, on the pleadings and the evidence-presented. .
*647While the court was confronted with a different factual situation and additional issues in Goodwin v. Greene, 237 N.C. 244, 74 S.E. 2d, 630 (1953), we think the following statement by Justice (later Chief Justice) Denny, p. 249, is applicable to this caseThere has never been any dispute between the parties about the validity of the title to their respective tracts of land. Furthermore, the plaintiff having alleged ownership of the land described in his complaint and the defendants having admitted such ownership in their answer, no issue involving plaintiff’s title was raised. ...”
In Welborn v. Lumber Co., 238 N.C. 238, 240, 77 S.E. 2d 612 (1953), opinion by Justice (later Chief Justice) Barnhill, we find: “Title to real property is not at issue in this action. Plaintiffs and defendant admit the parties own the respective tracts claimed by them. The two tracts are contiguous and the northern boundary of the drainage district is the true dividing line. The exact location of this line is the question at issue. Realizing this, the parties entered into certain stipulations quoted in the statement of fact. These stipulations converted the trial in the court below into a processioning proceeding. ...”
The assignment of error is overruled.
We have considered the other assignments of error brought forward and argued by defendants, but finding no merit in them, they too are overruled.
No error.
Judges Hedrick and Martin concur.